

EXHIBIT 10.23




Performance Stock Unit Award Agreement
This Performance Stock Unit (“PSU”) Award Agreement (the “Award Agreement”) is
made and entered into as of March [__], 2020 by and between Braemar Hotels &
Resorts Inc., a Maryland corporation (the “Company”) and [________________] (the
“Participant”). All capitalized terms in this Award Agreement shall have the
meanings assigned to them herein or, if not so defined, as assigned to them in
the Company’s Second Amended and Restated 2013 Equity Incentive Plan, as the
same may be amended from time to time (the “Plan”).
Grant Date: March [__], 2020
Target Number of PSUs: [__________]
Performance Period: January 1, 2020 – December 31, 2022, unless shortened to a
Shortened Performance Period as defined in Section 5.1
1.Grant. Pursuant to the terms and conditions of this Award Agreement and the
terms and conditions of the Plan, the Company hereby grants the Participant an
Award entitling the Participant to receive (i) a number of shares of Common
Stock in respect of any PSUs that vest in accordance with Section 2 (or in
accordance with Section 5) and (ii) an amount equal to the dividends and other
distributions paid prior to the settlement, cancellation or forfeiture of this
Award with respect to a number of shares of Common Stock equal to the number of
PSUs vesting hereunder (the right to receive such amount, “dividend equivalent
rights” or “DERs”). This grant of PSUs and DERs is made in consideration of the
services to be rendered by the Participant to the Company and is subject to the
terms and conditions of the Plan.
2.    Vesting; Performance Goals. Except as otherwise set forth in Section 5
below, the number of PSUs that vest and the actual number of shares of Common
Stock, if any, to be issued to the Participant hereunder (not including shares
of Common Stock that may be issued pursuant to Section 3 below with respect to
DERs) shall be calculated as follows:
(i) Subject to the Participant not experiencing a Termination of Service through
December 31, 2020, the Participant shall be eligible to vest in a number of PSUs
equal to the product of (x) one-third (1/3) multiplied by (y) the Target Number
of PSUs multiplied by (z) the applicable TSR Multiplier (as described below)
achieved during the period commencing at the beginning of the Performance Period
through and including December 31, 2020 (the “First Year Period”). The number of
PSUs that vest during the First Year Period in accordance with the foregoing (if
any) are referred to as the “First Year Vested PSUs.”
(ii) Subject to the Participant not experiencing a Termination of Service
through the last day of the Performance Period or Shortened Performance Period,
as applicable, the Participant shall be eligible to vest in a number of PSUs
equal to (A) the product of (x) the




--------------------------------------------------------------------------------




Target Number of PSUs multiplied by (y) the applicable TSR Multiplier, less (B)
the number of First Year Vested PSUs, if any. For the avoidance of doubt, if the
foregoing calculation would otherwise result in a number that is less than zero
(0), then such result shall be deemed to be zero (0), and the Participant shall
not be deemed to forfeit any of the First Year Vested PSUs, DERs with respect to
the First Year Vested PSUs, shares of Common Stock previously delivered with
respect to the First Year Vested PSUs, or any dividends in respect of such
shares.
(iii) Any PSUs that fail to vest upon the completion of the Performance Period
(or in accordance with Section 5) shall be automatically forfeited for no
consideration. DERs shall be subject to the same vesting and forfeiture
restrictions as the PSUs to which they are attributable. For the purposes of
this Award Agreement, “Termination of Service” shall mean the Participant’s
termination of service or employment with the Company for any reason in a manner
that constitutes a “separation from service” with the Company pursuant to the
regulations under Section 409A of the Code.
2.1    Peer Companies. The applicable TSR Multiplier shall be as set forth in
the table in Section 2.3 below (with straight line interpolation for achievement
between the Company’s Percentile Rankings (above 20) set forth below), based on
the Company’s percentile ranking determined by comparing the Company’s Total
Stockholder Return realized over the First Year Period, the Performance Period,
or the Shortened Performance Period, as applicable, to the Total Stockholder
Return realized over the First Year Period, the Performance Period, or the
Shortened Performance Period, as applicable by each of the following peer
companies: Chatham Lodging Trust, DiamondRock Hospitality Company, Hersha
Hospitality Trust, Host Hotels & Resorts, Inc., Park Hotels & Resorts, Inc.,
Pebblebrook Hotel Trust, RLJ Lodging Trust, Ryman Hospitality Properties, Inc.,
Service Properties Trust, Summit Hotel Properties, Inc., Sunstone Hotel
Investors, Inc., and Xenia Hotels & Resorts, Inc. (collectively, the “Peer Group
Companies,” subject to adjustment pursuant to Section 2.4, below). For purposes
of clarity, the Company’s performance will be compared to that of the peers
(using the percent rank function in Microsoft Excel), with the Company’s
performance included in the calculation of peer company performance (i.e.,
Company performance vs. peers).
2.2    Total Stockholder Return. For purposes of determining the Company’s
Percentile Ranking in the table below, “Total Stockholder Return” or “TSR”
means, with respect to each share of Common Stock and each share of common stock
of each of the peer companies, a rate of return reflecting stock price
appreciation, plus the reinvestment of dividends in additional shares of stock,
from the beginning of the Performance Period through the end of the First Year
Period, the Performance Period, or the Shortened Performance Period, as
applicable. For purposes of calculating Total Stockholder Return, the beginning
stock price will be based on the relevant company’s volume weighted average
price for the 20 trading days immediately preceding the first trading day of the
Performance Period on the principal stock exchange on which the stock then
trades and the ending stock price will be based on the relevant company’s volume
weighted average price for the 20 trading days immediately preceding the last
trading day of the First Year Period, the Performance Period, or the


2

--------------------------------------------------------------------------------




Shortened Performance Period, as applicable, on the principal stock exchange on
which the stock then trades (in each case, as calculated by the Company). For
this purpose, (x) dividends will be deemed reinvested at the closing price of
the last day of the month after the “ex dividend” date, (y) all cash special
dividends shall be treated like regular dividends, and (z) all spin-offs or
share-based dividends shall be assumed to be sold on the issue date and
reinvested in the issuing company that same date.
2.3     TSR Multiplier.
Company’s Percentile Ranking
TSR Multiplier
0 - less than 20
0
20
0.30
35
0.65
50
1.00
65
1.43
75
1.71
Equal to or greater than 85
2.00

2.4    Adjustments to the Peer Group. The Peer Group Companies shall be modified
in the following events:
(a)    In the event of a merger, acquisition or business combination of a Peer
Group Company with or by another Peer Group Company, the surviving entity shall
remain a Peer Group Company and the non-surviving entity shall be replaced in
the Peer Group Companies for the period in question by a Stand-In Peer (as
defined below);
(b)    In the event of a merger of a Peer Group Company with an entity that is
not a Peer Group Company, or the acquisition or business combination transaction
of a Peer Group Company by or with an entity that is not a Peer Group Company,
in each case where the Peer Group Company is the surviving entity and remains
publicly traded, the surviving entity shall remain a Peer Group Company;
(c)    In the event of a merger or acquisition or business combination
transaction of a Peer Group Company by or with an entity that is not a Peer
Group Company or a “going private” transaction involving a Peer Group Company,
in each case where the Peer Group Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer Group
Company for the period in question and shall be replaced in the Peer Group
Companies for the period in question by a Stand-In Peer;
(d)    In the event a Peer Group Company, (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy Code;
(ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; (iv) ceases to conduct substantial business
operations or (v) is delisted from either the New York Stock Exchange (NYSE) or
the National Association of Securities Dealers Automated Quotations (NASDAQ), in
each


3

--------------------------------------------------------------------------------




case, the company will remain a Peer Group Company and the TSR for such Peer
Group Company for the First Year Period, the Performance Period, or the
Shortened Performance Period, as applicable, will be negative one hundred
percent (-100%); and
(e)    For any situations not addressed in Section 2.4(a) – (d), the Committee
shall have the authority to make appropriate adjustments to the extent that the
Committee deems necessary.


For purposes of this agreement, a “Stand-In Peer” shall be a dummy entity for
purposes of calculating the Company’s TSR Multiplier for the First Year Period,
the Performance Period, or the Shortened Performance Period, as applicable,
during which one or more actual companies cease to be Peer Group Companies
pursuant to the foregoing Sections 2.4(a) or 2.4(c). For the period in question,
a Stand-In Peer’s TSR shall be deemed to be equal to the average TSR of all
remaining Peer Group Companies (excluding the Stand-In Peers).
3.    DERs. Except as otherwise set forth in Section 5 below, in the event that
any dividend or other distribution is declared and paid on shares of Common
Stock after the Grant Date, but prior to the settlement, cancellation or
forfeiture of this Award, the Participant shall be entitled to receive, upon the
settlement of this Award or any portion thereof, an amount equal to the
dividends or other distributions that would have been paid or issued on the
number of shares of Common Stock underlying the number of PSUs that have vested
in accordance with Section 2 or Section 5 and are then being settled. Such DERs
shall be settled in the form of vested shares of Common Stock valued based on
the volume weighted average price for the 20 trading days immediately preceding
the applicable date of vesting, rounded up to the nearest whole share (as
calculated by the Company). The Committee shall have the sole discretion to
determine the dollar value of any DER paid other than in the form of cash, and
its determination shall be controlling.
4.    Settlement; Issuance of Shares. The actual number of shares of Common
Stock earned hereunder shall be issued or paid to the Participant as soon as
reasonably practicable following the calculation of the relevant TSR Multiplier
(or, if applicable, as soon as reasonably practicable following the vesting date
pursuant to Section 5 below), but in no event later than 2-1/2 months following
the calendar year in which the Award or applicable portion thereof has vested.
The Participant shall not be entitled to any payment in respect of PSUs (and
associated DERs) that vest under Section 2 or Section 5 unless and until the TSR
Multiplier is calculated. The Company shall issue such shares of Common Stock
registered in the name of the Participant, the Participant’s authorized
assignee, or the Participant’s legal representative, which shall be evidenced by
stock certificates representing the shares with the appropriate legends affixed
thereto, appropriate entry on the books of the Company or of a duly authorized
transfer agent, or other appropriate means as determined by the Company.
5.    Acceleration of Vesting.
5.1    Definitions.


4

--------------------------------------------------------------------------------




(i)
For the purposes of this Section 5, “Involuntary Termination” means (A) at a
time that the Participant is otherwise willing and able to continue providing
services, a Termination of Service by the Company without Cause and without the
consent of Ashford Inc. (“Advisor”) (including in connection with the
Participant’s termination as an officer of the Company or the termination of the
Fifth Amended and Restated Advisory Agreement between the Company and Advisor,
as may be amended from time to time (the “Advisory Agreement”), other than a
termination by the Company for the reasons described in Section 12.3(a) – (d) of
the Advisory Agreement, as may be amended from time to time) or (B) a
Termination of Service by Participant for Good Reason.

(ii)
The “Shortened Performance Period” means the beginning of the Performance Period
through the date immediately prior to the earliest to occur of (A) a Change of
Control of the Company (as defined in the Plan), (B) a change of control of
Advisor (as defined in any employment or other written agreement between the
Participant and Advisor (the “Employment Agreement”)) if such change of control
of Advisor results in the vesting of this Award under the terms of the
Employment Agreement, (C) Participant’s Involuntary Termination, death or
Disability or (D) Participant’s involuntary termination of employment from
Advisor if such involuntary termination results in the vesting of this Award
under the terms of the Employment Agreement.

5.2    Change of Control. In the event of a Change of Control of the Company
prior to the end of the Performance Period, (i) the TSR Multiplier shall be
determined in accordance with Section 2 calculated based on actual performance
during the Shortened Performance Period and (ii) the number of PSUs that vest in
accordance with Section 2 using the TSR Multiplier for the Shortened Performance
Period shall vest immediately prior to the closing of such Change of Control. If
a change of control of Advisor (as defined in the Employment Agreement) causes
vesting of this Award under the Employment Agreement prior to the end of the
Performance Period, this Award shall vest in accordance with the Employment
Agreement and, to the extent not specifically addressed in the Employment
Agreement, the number of PSUs that vest shall be the number of PSUs that vest in
accordance with Section 2 using the TSR Multiplier for the Shortened Performance
Period (which shall be determined in accordance with Section 2 calculated based
on actual performance during the Shortened Performance Period).
5.3    Termination of Service. In the event of the Participant’s (i) Involuntary
Termination or (ii) death or Disability prior to the end of the Performance
Period, a number of PSUs shall vest on the date of such event equal to the
greater of (A) the Target Number of PSUs less the First Year Vested PSUs, if any
(it being understood that if the foregoing calculation would otherwise result in
a number that is less than zero (0), then such result shall be deemed to be zero
(0), and the Participant shall not be deemed to forfeit any of the First Year
Vested PSUs, DERs with respect to the First Year Vested PSUs, shares of Common
Stock previously delivered with respect to the First Year Vested PSUs, or any
dividends in respect of such shares), and (B) the number of PSUs that vest in
accordance with Section 2 using the TSR Multiplier for the Shortened Performance
Period (which shall be determined in accordance


5

--------------------------------------------------------------------------------




with Section 2 calculated based on actual performance during the Shortened
Performance Period). If an involuntary termination of employment from Advisor
causes vesting of this Award under the Employment Agreement prior to the end of
the Performance Period, this Award shall vest in accordance with the Employment
Agreement and, to the extent not specifically addressed in the Employment
Agreement, the number of PSUs that shall vest shall be the greater of (A) the
Target Number of PSUs less the First Year Vested PSUs, if any (it being
understood that if the foregoing calculation would otherwise result in a number
that is less than zero (0), then such result shall be deemed to be zero (0), and
the Participant shall not be deemed to forfeit any of the First Year Vested
PSUs, DERs with respect to the First Year Vested PSUs, shares of Common Stock
previously delivered with respect to the First Year Vested PSUs, or any
dividends in respect of such shares), and (B) the number of PSUs that vest in
accordance with Section 2 using the TSR Multiplier for the Shortened Performance
Period (which shall be determined in accordance with Section 2 calculated based
on actual performance during the Shortened Performance Period).
6.    Withholding. If the Company determines that it is obligated to withhold
any tax in connection with the grant, vesting or settlement of PSUs or DERs
hereunder, the Participant must make arrangements satisfactory to the Company to
pay or provide for any applicable federal, state, local and other withholding
obligations. The Participant may satisfy any federal, state, local or other tax
withholding obligation relating to the vesting or settlement of PSUs or DERs
hereunder by tendering cash payment to the Company or by any of the following
means: (i) authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable to the Participant in settlement of
PSUs or DERs; provided, however, that no shares of Common Stock are withheld
with a value exceeding the maximum amount of tax required to be withheld by law;
or (ii) delivering to the Company previously owned and unencumbered shares of
Common Stock. The Company also has the right to withhold from any other
compensation payable to the Participant.
7.    Tax Liability. Notwithstanding any action the Company takes with respect
to any or all tax or other tax-related withholding with respect to PSUs or DERs
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items (and any
associated penalties and interest) is and remains the Participant’s
responsibility, and the Company (i) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting or settlement of PSUs or DERs, dividends or other distributions with
respect to shares of Common Stock received in settlement of PSUs or DERs, or the
subsequent sale or other disposition of any such shares acquired hereunder; and
(ii) does not commit to structure the Awards to reduce or eliminate the
Participant’s liability for Tax-Related Items.
8.    No Right to Continued Service; No Rights as Shareholder. Neither the Plan
nor this Award Agreement shall confer upon the Participant any right to be
retained in any capacity as a service provider to the Company, Advisor or any of
their respective Affiliates. Further, nothing in the Plan or this Award
Agreement shall be construed to limit the discretion of the Company, Advisor or
any of their respective Affiliates to terminate the Participant’s service at any
time, with or without Cause. The Participant shall not have any rights as a
shareholder with respect to any shares of Common Stock subject to the Award
unless and until certificates


6

--------------------------------------------------------------------------------




representing the shares have been issued by the Company to the holder of such
shares, or the shares have otherwise been recorded on the books of the Company
or of a duly authorized transfer agent as owned by such holder.
9.    Transferability. The Award is not transferable by the Participant other
than by will or by the laws of descent and distribution or, for estate planning
purposes, to one or more immediate family members or related family trusts or
partnerships or similar entities. Any attempt to assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the PSUs, the DERs or any rights
relating to any of the foregoing shall be wholly ineffective and, if any such
attempt is made, the PSUs and DERs will be automatically forfeited by the
Participant and all of the Participant’s rights to such PSUs and DERs shall
immediately terminate without any payment or consideration by the Company or any
Affiliate thereof.
10.    Compliance with Law. The issuance of shares of Common Stock in settlement
of this Award shall be subject to compliance by the Company and the Participant
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any stock exchange on which the Company’s shares
of Common Stock may be listed. No shares of Common Stock shall be issued
pursuant to this Award unless and until any then applicable requirements of
state or federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel. The Participant understands
that the Company is under no obligation to register any shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.
11.    Notices. Any notice required to be delivered to the Company under this
Award Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Award Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company at the time such notice is to be delivered. Either party
may designate another address in writing (or by such other method approved by
the Company) from time to time.
12.    Governing Law. This Award Agreement will be construed and interpreted in
accordance with the laws of the State of Maryland without regard to conflict of
law principles.
13.    Interpretation. Any dispute regarding the interpretation of this Award
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
14.    Award Subject to Plan. This Award Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


7

--------------------------------------------------------------------------------




15.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom this Award Agreement may be transferred
in accordance with Section 9.
16.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Award Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Award Agreement, and each provision of
the Plan and this Award Agreement shall be severable and enforceable to the
extent permitted by law.
17.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of PSUs under this Award Agreement does not create any contractual
right or other right to receive any PSUs, DERs or other awards in the future.
Future awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Participant’s service
with the Company, Advisor and/or their respective Affiliates.
18.    No Guarantee of Tax Consequences. The Company, its Affiliates, the Board
and the Committee make no commitment or guarantee to the Participant (or to any
other person claiming through or on behalf of the Participant) that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for benefits under this Award Agreement and assume no
liability or responsibility whatsoever for the tax consequences to the
Participant (or to any other person claiming through or on behalf of the
Participant).
19.    Section 409A. This Award Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code. In the event that
the Participant is a “specified employee” (as defined under Section 409A of the
Code) becomes entitled to a payment hereunder that is not otherwise exempt from
Section 409A of the Code and is payable on account of a “separation from
service” (as defined under Section 409A of the Code), such payment shall not
occur until the earlier of (x) the date that is six months plus one day from the
date of such “separation from service,” or (y) the date of the Participant’s
death.
20.    Claw-back Policy. This Award (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt or exercise of any Award or upon the receipt or resale of any shares of
Common Stock underlying the Award) shall be subject to the provisions of any
claw-back policy implemented by the Company, Advisor or any of their respective
Affiliates, as applicable, including, without limitation, any claw-back policy
adopted to comply with the requirements of any federal or state laws and any
rules or regulations promulgated thereunder, to the extent set forth in such
claw-back policy.


8

--------------------------------------------------------------------------------




21.    Amendment. The Committee has the right, without the consent of the
Participant, to amend, modify or terminate the Award, prospectively or
retroactively; provided, that, such amendment, modification or termination shall
not, without the Participant’s consent, materially reduce or diminish the value
of the Award determined as if the Award had been vested and settled on the date
of such amendment or termination.
22.    No Impact on Other Benefits. The value of the Participant’s Award is not
part of his or her normal or expected compensation for purposes of calculating
any severance, bonus, retirement, welfare, insurance or similar benefit, as
applicable, except as otherwise provided in any employment agreement, service
agreement or similar agreement in effect between the Company, Advisor or any of
their respective Affiliates and the Participant.
23.    Counterparts. This Award Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
24.    Headings. The headings in this Award Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
25.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Award subject to all of the terms
and conditions of the Plan and this Award Agreement.
[SIGNATURE PAGE FOLLOWS]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first written above.
 
BRAEMAR HOTELS & RESORTS INC.


 
By: _____________________
Name: Robert G. Haiman
Title: Executive Vice President,
          General Counsel & Secretary



PARTICIPANT


 
By:_____________________
Name: [________________]













10